33 N.J. 299 (1960)
164 A.2d 299
TIMOTHY HIGGINS, AN INFANT, ETC., PLAINTIFF, AND CHARLES A. HIGGINS, PLAINTIFF-APPELLANT,
v.
WILLIAM A. SCHNEIDER, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 27, 1960.
Decided October 10, 1960.
Mr. Stanley W. Greenfield argued the cause for the appellant.
Mr. Edward C. Hillis argued the cause for the respondent (Messrs. Marley, Winkelried & Hillis, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Haneman in the court below.
Mr. Chief Justice WEINTRAUB and Mr. Justice SCHETTINO vote to reverse the judgment for the reasons expressed in the dissenting opinion of Judge Freund.
For affirmance  Justices BURLING, JACOBS, FRANCIS, PROCTOR and HALL  5.
For reversal  Chief Justice WEINTRAUB, and Justice SCHETTINO  2.